VIRGINIA:
                        In the Court of Appeals of Virginia on Tuesday          the 23rd day of August, 2022.
PUBLISHED




            Stephen James Hood,                                                                                  Petitioner,

            against             Record No. 0732-21-2

            Commonwealth of Virginia,                                                                            Respondent.


                                             Upon a Petition for a Writ of Actual Innocence

                                    Before Judges Humphreys, Causey, and Senior Judge Clements


                    Stephen James Hood petitioned this Court seeking a writ of actual innocence under Chapter 19.3 of

            Title 19.2 of the Code of Virginia. In 2002, Hood was convicted in the Circuit Court of the City of Richmond

            of being an accessory after the fact to abduction and first-degree murder as a principal in the second degree.

            Hood’s convictions, however, were vacated by the circuit court following a successful petition for a writ

            of habeas corpus based on a claim of ineffective assistance of counsel. Hood nonetheless now petitions

            this Court for a writ of actual innocence declaring him factually innocent of the crimes underlying his

            now-vacated 2002 convictions.

                    Hood’s petition therefore raises, as an issue of first impression, whether this Court has the authority to

            consider a petition for a writ of actual innocence for convictions that have been vacated. For the reasons

            below, we hold that we do not have subject matter jurisdiction over Hood’s petition and accordingly dismiss

            his petition.

                                                            BACKGROUND

                                                 Trial, Appeal, and Habeas Proceedings

                    In the early morning hours of August 31, 1990, Ilouise Cooper was abducted from her apartment on

            Parkwood Avenue in the city of Richmond. Her body was discovered later that day, and an autopsy
confirmed that she had suffered several fatal stab wounds. In February 1991, a jury convicted Jeffrey Cox of

burglary, abduction, and first-degree murder.

       The FBI, however, had information that strongly suggested that Cox was innocent of the crime and

that Hood participated in Cooper’s killing. Following further investigation by the FBI, Hood was indicted in

2001 for first-degree murder and abduction, and Cox’s convictions were set aside. As part of plea

negotiations, Hood and the government agreed that he would provide a “detailed oral proffer” of the crime

and that none of the statements made in the proffer would be used against Hood in the Commonwealth's

case-in-chief in a criminal prosecution of Hood. Hood stated that he and another man, Billy Madison, were

the perpetrators of the abduction and killing of Cooper in a case of mistaken identity over being cheated in a

drug deal. Hood confessed to driving Madison to Cooper’s apartment, giving Madison Hood’s knives which

he used for his job as a cook, and then taking Madison and Cooper to a secluded area where Madison

murdered Cooper.

       Following a bench trial on April 3 and 4, 2002, the circuit court convicted Hood of abduction as an

accessory after the fact (a lesser-included offense of the felony abduction charge) and first-degree murder as a

principal in the second degree. At trial, the Commonwealth used Hood’s proffer in its case-in-chief in what

would later be found to be a violation of the proffer agreement. By final order entered September 13, 2002,

the circuit court sentenced Hood to twelve months’ incarceration for the misdemeanor accessory conviction

and sixty-five years’ incarceration for the first-degree murder conviction.

       Hood’s convictions were affirmed on appeal by this Court and the Supreme Court of Virginia. Hood

v. Commonwealth, 269 Va. 176 (2005); Hood v. Commonwealth, No. 2469-02-2 (Va. Ct. App. Feb. 17,

2004). On March 24, 2006, Hood filed a state habeas corpus petition in the circuit court challenging his

convictions on multiple grounds. Hood argued, among other things, that his proffer was false and that his

defense attorney and the Commonwealth coerced him to enter the immunity agreement with false promises.

He also asserted that the Commonwealth “breached [the] cooperation/immunity agreement” and that his trial


                                                      -2-
counsel rendered ineffective assistance of counsel by failing to object to the introduction of the proffer as

substantive evidence in the Commonwealth’s case-in-chief.

       On November 10, 2009, the circuit court granted Hood’s petition for a writ of habeas corpus on the

grounds that trial counsel was ineffective for failing to argue that, under the immunity agreement, the

Commonwealth could not introduce the proffer as substantive evidence in its case-in-chief even if Hood

introduced contrary evidence. The circuit court set aside the convictions and stated for the record that “the

writ vacated the convictions in those two file numbers.” Following the Commonwealth’s unsuccessful appeal

of the circuit court’s ruling, the Commonwealth advised the circuit court that it was electing not to retry Hood

for first-degree murder. Instead, under a written plea agreement, the Commonwealth moved to amend the

original indictment to reflect a charge of attempted abduction, employing the same case number as the

original charge. Hood agreed to plead guilty to the amended charge under Alford in exchange for an

eight-year sentence, which would be satisfied by the time he served during his post-conviction proceedings.

The circuit court accepted Hood’s plea, and Hood was released from custody.

       Hood filed this petition on July 30, 2021, alleging various grounds for his writ. Hood contends that

the Commonwealth violated his right to exculpatory evidence and other legal deficiencies in his trial. Hood

also points to statements from witnesses at Cox’s trial and post-conviction proceedings inconsistent with his

guilt. Hood also argues that documents obtained from the FBI via a FOIA request show that there is reason to

doubt his guilt. Finally, Hood contends that his knives were not subject to scientific testing that he contends

has since been conducted and exonerates him.

                                                  ANALYSIS

                                           Subject Matter Jurisdiction

       Before any court can proceed to the adjudication of a given case, it must first determine whether it has

subject matter jurisdiction over the case. Subject matter jurisdiction “is the authority granted through

constitution or statute to adjudicate a class of cases or controversies.” Gray v. Binder, 294 Va. 268, 275


                                                      -3-
(2017) (quoting Morrison v. Bestler, 239 Va. 166, 169 (1990)). This Court’s jurisdiction over petitions for

writs of actual innocence derives from Code § 19.2-327.10:

                 Notwithstanding any other provision of law or rule of court, upon a petition of a
                 person who was convicted of a felony, or the petition of a person who was
                 adjudicated delinquent by a circuit court of an offense that would be a felony if
                 committed by an adult, the Court of Appeals shall have the authority to issue
                 writs of actual innocence under this chapter. The writ shall lie to the circuit
                 court that entered the conviction or the adjudication of delinquency and that
                 court shall have the authority to conduct hearings, as provided for in this
                 chapter, on such a petition as directed by order from the Court of Appeals.

(Emphasis added). Accordingly, the threshold question for whether this Court has subject matter jurisdiction

over a petition for a writ of actual innocence is whether a person was “convicted of a felony.” See Turner v.

Commonwealth, 282 Va. 227, 239 (2011). To establish subject matter jurisdiction, a petitioner needs to show

two things: first, that they were convicted of some crime, and second, that the crime of conviction was a

felony.

          The Commonwealth argues that for a petitioner to show that he “was convicted of a felony” under

Code § 19.2-327.10, he must show that he is subject to a valid, final order of conviction. Hood contends that

the mere historical fact of his prior conviction is enough to bring his case under this Court’s original

jurisdiction, regardless of the current validity of that conviction.

          The law entertains the legal fiction that certain orders or legal acts, though they undeniably took place

as a matter of fact, are treated as legal nullities with no effect whatsoever. This legal fiction has been

extended to, among others, void marriages, orders entered when a court lacked personal jurisdiction, and ultra

vires orders entered by courts. Kleinfield v. Veruki, 7 Va. App. 183, 186 (1988) (bigamous marriage);

McCulley v. Brooks & Co. General Contractors, 295 Va. 583, 589 (2018) (lack of personal jurisdiction);

Burrelll v. Commonwealth, 283 Va. 474, 476 (2012) (ultra vires order).

          When a legal act is void or a legal nullity, courts treat that act as if it had never occurred. For

example, in Nerri v. Adu-Gyamfi, 270 Va. 28 (2005), our Supreme Court considered the legal effect of a

motion for judgment signed by an attorney whose license to practice law had been administratively

                                                          -4-
suspended. The Court explained that because the attorney did not have an active license, any filing made

during that time was a legal nullity. See Nerri, 270 Va. at 31. Accordingly, the motion for judgment was

“invalid and had no legal effect.” Id. The Court extended this reasoning to hold that the nonsuit filed by the

plaintiff in the case was similarly without effect because “no valid proceeding was pending which could be

non-suited.” Id.

       There is no clear Virginia case law on whether a vacated conviction is a legal nullity. In Nelson v.

Colorado, 137 S. Ct. 1249 (2017), however, the United States Supreme Court held that, as a matter of

constitutional due process law, a vacated conviction should be treated as a legal nullity. The Court held that

Colorado statutes violated due process by requiring defendants whose convictions had been reversed or

vacated to prove their innocence by clear and convincing evidence in order to obtain the refund of costs, fees,

and restitution paid under the invalid conviction. Nelson, 137 S. Ct. at 1253. In that case, the defendant was

convicted by a Colorado jury of attempting to patronize a prostituted child and attempted third-degree sexual

assault by force. Id. The trial court imposed an indeterminate prison sentence and ordered him to pay costs,

fees, and restitution totaling $4,413.00. Id. The Colorado Supreme Court reversed one of his convictions on

direct review, and a postconviction court vacated the other. Id. The defendant then sought a refund of the

amounts paid under the prior conviction and argued that requiring him to prove his innocence violated his

rights under the Due Process Clause of the Fourteenth Amendment. Id. The Court held that the Due Process

Clause required that “once those convictions were erased, the presumption of [the defendant’s] innocence was

restored.” Id. at 1255. The Court rebuffed Colorado’s argument that the convictions were voidable rather

than void, citing with approval the state supreme court dissent that “reversal is reversal,” no matter the reason,

“[a]nd an invalid conviction is no conviction at all.” Id. at 1256 n.10 (quoting People v. Nelson, 362 P.3d

1070, 1080 (Colo. 2015) (Hood, J., dissenting)).

        This understanding that a vacated judgment is a legal nullity has long been applied by the federal

courts. For example, in United States v. Ayres, 76 U.S. (9 Wall.) 608, 610 (1869), the Court noted that “it is

quite clear, that the order granting the new trial has the effect of vacating the former judgment, and to render
                                                      -5-
it null and void, and the parties are left in the same situation as if no trial had ever taken place in the cause.”

See also Nara v. Frank, 488 F.3d 187, 201 (3d Cir. 2007); Weyant v. Okst, 101 F.3d 845, 854 (2d Cir. 1996);

Miller v. United States, 173 F.2d 922, 923-24 (6th Cir. 1949).

        We see no reason to depart from this line of reasoning. Although it is a historical fact that Hood was

convicted of murder in 2002, the writ of habeas corpus vacated that conviction, and therefore, as a matter of

law, Hood’s conviction was a legal nullity and “no conviction at all.” Nelson, 137 S. Ct. at 1256 n.10

(quoting 362 P.3d at 1080)). Virginia law is clear that legal nullities should be treated as though they never

occurred. See Nerri, 270 Va. at 31. Hood’s vacated convictions are legal nullities, and Hood was therefore

not “convicted of a felony” under Code § 19.2-327.10. We therefore do not have subject matter jurisdiction

to adjudicate Hood’s petition for a writ of actual innocence.1

                                                  CONCLUSION

        Because we lack the subject matter jurisdiction to adjudicate Hood’s petition for a writ of actual

innocence, we dismiss his petition.

        This order shall be published.

                                            A Copy,

                                                    Teste:

                                                                      A. John Vollino, Clerk

                                                             original order signed by a deputy clerk of the
                                                    By:      Court of Appeals of Virginia at the direction
                                                             of the Court

                                                                          Deputy Clerk




        1
         We note that this Court lacks jurisdiction over Hood’s petition as it relates to his accessory after the
fact conviction for a second reason. This Court can only adjudicate petitions for writs of actual innocence
where the crime of conviction is a felony. On the date of Hood’s conviction, Code § 18.2-19 established that
the crime of being an accessory after the fact to abduction was punished as a misdemeanor. As a result, we
are also without subject matter jurisdiction to consider Hood’s petition as it relates to his accessory after the
fact conviction.
                                                      -6-